Per Curiam.
Judgment unanimously reversed upon the law and facts, with thirty dollars costs to the appellant, and judgment directed for the plaintiff for the sum of $197.50, with appropriate costs in the court below.
The uncontradicted proof is to the effect that the plaintiff was hired to sell property which was represented to be 20 feet in width by 100 feet in depth. The plaintiff produced a purchaser who was ready, willing and able to buy the property in question, which was stated by the defendant to be 20 feet in width by 100 feet in depth'. The failure to consummate the transaction was due to the misstatement of the description by the defendant. Under such circumstances the plaintiff is entitled to recover his commissions. (Davidson v. Stocky, 202 N. Y. 423; Sokolski v. Bleistift, 129 N. Y. Supp. 26.)
The case of Keough v. Meyer (127 App. Div. 273), cited by the respondent, is distinguishable, for the opinion recites that the plaintiff “ was to get a purchaser for the plot just as it was.
Present, Cropsey, MacCrate and Lewis, JJ.